Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-20-00602-CR

                                       Cami Jamar PAYTON,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CR11974
                            Honorable Jefferson Moore, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 13, 2021

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On January 4, 2021, appellant filed a voluntary motion to dismiss stating he no longer

desires to pursue his appeal. The motion complies with Texas Rule of Appellate Procedure 42.2(a).

See TEX. R. APP. P. 42.2(a). Accordingly, we grant the motion and dismiss the appeal. See id.

We further order the clerk of the court to immediately issue mandate contemporaneously with the

issuance of this opinion. See id. R. 18.1(c).

                                                  PER CURIAM

DO NOT PUBLISH